[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT  OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                         JUNE 22, 2010
                                 No. 08-16261
                                                          JOHN LEY
                           ________________________
                                                           CLERK

                   D. C. Docket No. 08-00026-CV-4-RH-WCS


WILLIAM LONG,
on behalf of themselves and all
others similarly situated,
CHARLES TODD LEE,
on behalf of themselves and all
others similarly situated,
et al.,

                                                        Plaintiffs-Appellees,


                                    versus


HOLLY BENSON,
in her official capacity as Secretary
Florida Agency for Health Care Administration,
DOUGLAS BEACH,
in his official capacity as Secretary
Florida Department of Elder Affairs,
et al.,


                                                      Defendants-Appellants.
                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            _________________________

                                       (June 22, 2010)

Before EDMONDSON and BIRCH, Circuit Judges, and HODGES,* District
Judge.



PER CURIAM:



       This appeal is from the grant of a preliminary injunction. As we understand

it, today's case presents a close question in the application of law to a set of unique

facts. We are not deciding the merits of the case. But we cannot say the district

court abused its discretion in granting the preliminary injunction in this case. "A

preliminary injunction may be issued to protect the plaintiff from irreparable injury

and to preserve the district court's power to render a meaningful decision after a

trial on the merits. The grant or denial of a preliminary injunction rests in the

discretion of the district court." Canal Authority of State of Fla. v. Callaway, 489



       *
         Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.


                                               2
F.2d 567, 572 (5th Cir. 1974). See also Schiavo v. Schiavo, 403 F.3d 1223, 1226

(11th Cir. 2005); Revette v. Int'l Ass'n of Bridge, Structural & Ornamental Iron

Workers, 740 F.2d 892, 893 (11th Cir. 1984).

      Today's affirmance of the preliminary injunction does not affect the law of

the case on the merits. A full review of appellants' assertions can be had after --

and if -- the district court on full consideration decides to grant a permanent

injunction.

      AFFIRMED.




                                           3